Exhibit 10.10

ROCKET PHARMACEUTICALS, INC.

AMENDED AND RESTATED

2014 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the Rocket Pharmaceuticals, Inc. 2014 Employee Stock Purchase
Plan (“the Plan”) is to provide eligible employees of Rocket Pharmaceuticals,
Inc. (the “Company”) and each Designated Subsidiary (as defined in Section 11)
with opportunities to purchase shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”). The maximum number of shares of Common
Stock approved, reserved and available for issuance under the Plan shall be
160,277 shares of Common Stock, plus on January 1, 2016 and each January 1
thereafter, the number of shares of Common Stock approved, reserved and
available for issuance under the Plan shall be cumulatively increased by the
lesser of (i) 600,000 shares of Common Stock or (ii) such number of shares as is
necessary to set the number of unissued shares of Common Stock under the Plan at
1% of the Corporation’s outstanding Common Stock as of January 1 of the
applicable year. Notwithstanding the foregoing, the Company’s Board of Directors
(the “Board”) may act prior to the first day of any fiscal year to provide that
there will be no January 1 increase in the share reserve for such fiscal year or
that the increase in the share reserve for such fiscal year will be a lesser
number of shares of Common Stock than would otherwise occur pursuant to the
preceding sentence. The Plan is intended to constitute an “employee stock
purchase plan” within the meaning of Section 423(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), and shall be interpreted in accordance with
that intent.

 

1. Administration. The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Board for such purpose. The Administrator has
authority at any time to: (i) adopt, alter and repeal such rules, guidelines and
practices for the administration of the Plan and for its own acts and
proceedings as it shall deem advisable; (ii) interpret the terms and provisions
of the Plan; (iii) make all determinations it deems advisable for the
administration of the Plan; (iv) decide all disputes arising in connection with
the Plan; and (v) otherwise supervise the administration of the Plan. All
interpretations and decisions of the Administrator shall be binding on all
persons, including the Company and the Participants. No member of the Board or
individual exercising administrative authority with respect to the Plan shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder.

2. Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, the initial Offering will begin on
January 1st of the year designated by the Administrator and will end on the
following June 30th (the “Initial Offering”). Thereafter, unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each January 1st and July 1st and will end on the last
business day occurring on or before the following June 30th and December 31st,
respectively. The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed one year in
duration or overlap any other Offering.

3. Eligibility. All individuals classified as employees on the payroll records
of the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering (the “Offering Date”) they are customarily employed
by the Company or a Designated Subsidiary for more than 20 hours a week.
Notwithstanding any other provision herein, individuals who are not
contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan. In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Subsidiary on the
Company’s or Designated Subsidiary’s payroll system to become

--------------------------------------------------------------------------------

eligible to participate in this Plan is through an amendment to this Plan, duly
executed by the Company, which specifically renders such individuals eligible to
participate herein.

4. Participation.

(a) Participants in Offerings. An eligible employee who is not a Participant on
any Offering Date may participate in such Offering by submitting an enrollment
form to his or her appropriate payroll location at least 15 business days before
the Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering).

 

(b) Enrollment. The enrollment form will (a) state a whole percentage to be
deducted from an eligible employee’s Compensation (as defined in Section 11) per
pay period, (b) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which shares of Common Stock purchased for such individual are to be issued
pursuant to Section 10. An employee who does not enroll in accordance with these
procedures will be deemed to have waived the right to participate. Unless a
Participant files a new enrollment form or withdraws from the Plan, such
Participant’s deductions and purchases will continue at the same percentage of
Compensation for future Offerings, provided he or she remains eligible.

(c) Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.

5. Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent up to a maximum of 10 percent of such
employee’s Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Offering. No interest will accrue or be paid on payroll deductions.

6. Deduction Changes. Except as may be determined by the Administrator in
advance of an Offering, a Participant may elect to increase his or her payroll
deduction (subject to the limitations in Section 5) not more than twice during
an Offering and may elect to decrease his or her payroll deduction (subject to
the limitations in Section 5) as many times as desired during an Offering, in
each case by filing a new enrollment form at least 15 business days before the
next payroll period for which such election is to be effective (or by such other
deadline as shall be established by the Administrator). A Participant may also
increase or decrease his or her payroll deduction with respect to the next
Offering (subject to the limitations of Section 5) by filing a new enrollment
form at least 15 business days before the next Offering Date (or by such other
deadline as shall be established by the Administrator for the Offering). The
Administrator may, in advance of any Offering, change or establish other rules
with respect to a Participant’s ability to increase, decrease or terminate his
or her payroll deduction during an Offering.

7. Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Common Stock purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering, but may enroll in a subsequent
Offering in accordance with Section 4.

8. Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of shares of Common
Stock determined by dividing such Participant’s accumulated payroll deductions
on such Exercise Date by the lower of (i) 85 percent of the Fair Market Value of
the Common Stock on the Offering Date, or (ii) 85 percent of the Fair Market
Value of the Common Stock on the Exercise Date; (b) 5,000 shares of Common
Stock; or (c) such other lesser maximum number of shares as shall have been
established by the Administrator in advance of the Offering; provided, however,
that such Option shall be subject to the limitations set forth below. Each
Participant’s Option shall be exercisable only to the extent of such
Participant’s accumulated payroll deductions on the Exercise Date. The purchase
price for each share purchased under each Option (the “Option Price”) will be 85
percent of the Fair Market Value of the Common Stock on the Offering Date or the
Exercise Date, whichever is less.

 

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply

--------------------------------------------------------------------------------

in determining the stock ownership of a Participant, and all stock which the
Participant has a contractual right to purchase shall be treated as stock owned
by the Participant. In addition, no Participant may be granted an Option which
permits his or her rights to purchase stock under the Plan, and any other
employee stock purchase plan of the Company and its Parents and Subsidiaries, to
accrue at a rate which exceeds $25,000 of the fair market value of such stock
(determined on the option grant date or dates) for each calendar year in which
the Option is outstanding at any time. The purpose of the limitation in the
preceding sentence is to comply with Section 423(b)(8) of the Code and shall be
applied taking Options into account in the order in which they were granted.

9. Exercise of Option and Purchase of Shares. Each employee who continues to be
a Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.

 

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be his, her or their, nominee for such purpose.

11. Definitions.

The term “Compensation” means the amount of total cash compensation, prior to
salary reduction pursuant to Sections 125, 132(f) or 401(k) of the Code,
including base pay, overtime, commissions, and incentive or bonus awards, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel expenses, income or gains on the exercise of Company stock
options, and similar items.

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such date.
If there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price.

 

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12. Rights on Termination of Employment. If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary as if
such Participant had withdrawn from the Plan under Section 7. An employee will
be deemed to have terminated employment, for this purpose, if the corporation
that employs him or her, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary. An employee will not be deemed to have
terminated employment for this purpose, if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed

--------------------------------------------------------------------------------

either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise provides in
writing.

13. Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan.

14. Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.

15. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

16. Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

17. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

18. Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code.

 

19. Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

20. Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded. The Plan shall automatically terminate on the tenth
anniversary of the date the Plan was approved by the Company’s stockholders

21. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

22. Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

23. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

 

24. Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including shares issuable under the
Plan.

25. Notification Upon Sale of Shares. Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

--------------------------------------------------------------------------------

26. Effective Date and Approval of Shareholders. The Plan shall take effect on
the later of the date it is adopted by the Board and the date it is approved by
the holders of a majority of the votes cast at a meeting of stockholders at
which a quorum is present or by written consent of the stockholders.

 